EXHIBIT PURCHASE AGREEMENT BY AND BETWEEN MAINLAND RESOURCES, INC. AS SELLER AND LP AS BUYER MARCH 12, 2010 TABLE OF CONTENTS Page ARTICLEI DEFINITIONS 1 ARTICLEII PURCHASE AND SALE 8 2.1. Purchase and Sale 8 2.2. Purchase Price 8 2.3. Adjustments to Purchase Price 8 2.4. Determination of Purchase Price 10 ARTICLEIII REPRESENTATIONS AND WARRANTIES OF SELLER 11 3.1. Organization 12 3.2. Authorization 12 3.3. No Violation or Conflict 12 3.4. Title 12 3.5. Contracts 13 3.6. Lease Provisions 14 3.7. Compliance With Law 14 3.8. Litigation 15 3.9. Taxes 15 3.10. Environmental Matters 15 3.11. Broker’s Fees 15 3.12 Outstanding Commitments, AFEs and Invoices 15 3.13 Preferential Rights and Required Consents 15 ARTICLEIV REPRESENTATIONS AND WARRANTIES OF BUYER 16 4.1. Organization 16 4.2. Authorization 16 4.3. No Violation or Conflict 16 4.4. No Reliance 16 4.5. Financing 17 4.6. Broker’s Fees 17 ARTICLEV COVENANTS 17 5.1. Conduct of Business 17 5.2. Buyer’s Access to Information 18 5.3. Further Assurances 18 5.4. Filings 18 5.5. Publicity 18 5.6. Casualty 19 5.7 Notification of Claims 19 ARTICLEVI CONDITIONS PRECEDENT TO CONSUMMATION OFTHE CLOSING; CLOSING 19 6.1. Conditions Precedent to Each Party’s Obligations to Close 19 6.2. Conditions Precedent to Obligations of Buyer 19 6.3. Conditions Precedent to Obligations of Seller 19 6.4. The Closing 19 ARTICLEVIIADDITIONAL COVENANTS 21 7.1. Seller’s Access to Books and Records 21 7.2. Tax Matters 22 7.3. Surety Bonds; Letters of Credit 23 7.4. Consents and Preferential Rights 23 ARTICLEVIIIINDEMNIFICATION23 8.1. Limitation On and Survival of Representations and Warranties 23 8.2. Indemnification of Seller 24 8.3. Indemnification by Buyer 25 8.4. Consent to Settlement; Cooperation 26 8.5. Limitation of Liability 26 8.6. Exclusive Remedy 26 8.7. Title and Environmental Defects 26 8.8. Disclaimer of Other Warranties 27 8.9. Materiality Qualifiers Disregarded 28 ARTICLEIX TERMINATION 28 9.1. Termination 28 9.2. Effect of Termination 29 ARTICLEX MISCELLANEOUS 29 10.1. Entire Agreement 29 10.2. Expenses 29 10.3. Governing Law 29 10.4. Assignment 30 10.5. Notices 30 10.6. Counterparts; Headings 31 10.7. Specific Performance 31 10.8. Interpretation 31 10.9. Severability 31 10.10. No Third-Party Reliance 31 10.11. Like-Kind Exchange 31 10.12. Amendment; Waiver 32 TABLE OF CONTENTS (continued) EXHIBITS ExhibitA Procedure for Claiming Title Defects and Adjusting the Purchase Price ExhibitB Procedure for Claiming Environmental Defects and Adjusting the Purchase Price ExhibitC Form of Assignment, Conveyance and Bill of Sale Exhibit D Form of FIRPTA Affidavit SCHEDULES Schedule 2.1(a) Excluded Assets Schedule 2.3(a)(iv) Certain Drilling and Completion Costs Schedule 2.3(b)(iv) Accrued Suspense Funds Schedule 3.3 Violations or Conflicts Schedule 3.4(a) Leased Personal Property Schedule 3.4(b) Leases and Wells (including Net Acres, WI, NRI and Allocated Values) Schedule 3.5(a) Property Agreements Schedule 3.5(b) Matters relating to Property Agreements Schedule 3.6 Unpaid Rentals, Royalties, Overriding Royalty Interests and Other Payments Schedule 3.7 Compliance with Law Schedule 3.8 Litigation Schedule 3.12 Outstanding Commitments, AFEs and Invoices Schedule 3.13 Preferential Rights and Required Consents Schedule 7.3 Seller’s Surety Bonds and Letters of Credit PURCHASE AGREEMENT This Purchase Agreement (this “Agreement”) is made as of March 12, 2010 by and between Mainland Resources, Inc., a Nevada corporation (“Seller”), and LP, a Delaware limited partnership (“Buyer”). RECITALS A.Seller owns an interest in certain oil and gas leases and wells located DeSoto Parish, Louisiana and assets related thereto. B.Seller desires to sell and Buyer desires to acquire the Assets (as defined herein) on the terms and subject to the conditions set forth in this Agreement. AGREEMENT The parties, in consideration of the premises and of the mutual representations, warranties, covenants, conditions and agreements set forth herein and intending to be bound, agree as set forth below: ARTICLEI DEFINITIONS When used in this Agreement, the following terms shall have the meanings specified: “Action” means any action, claim, suit, litigation, arbitration or governmental investigation. “Agreement” means this Agreement, together with the Exhibits and Schedules attached hereto, as the same may be amended from time to time in accordance with the terms hereof. “Allocated Value” means the monetary amount for each Lease or Well set forth Schedule 3.4(b) for purposes of determining Title Defect Amounts and Title Benefit Amounts. “Assets” means the following: (a)the Property Agreements, including, without limitation, the Leases; (b)the Personal Property; (c)the Production; (d)the Books and Records; and (e)all other mineral and real property rights, titles and interests of any nature that Seller owns in and to all lands covered by the Leases (including but not limited to rights to bonus, rentals, royalties, executive rights, and reversionary rights). 1 “Assignment” means the Assignment, Conveyance and Bill of Sale in the form of Exhibit C attached hereto.The Assignment may be executed in multiple counterparts for recording in the various jurisdictions where the Assets are located. “Assumed Liabilities” means: (f)any liability or obligation arising out of or resulting from performance due on or after the Effective Time under any Property Agreement, including the Leases; (g)any liability or obligation for Taxes arising from and attributable to ownership and operations after the Effective Time; (h)any liability or obligation for properly plugging and abandoning all of the Wells and restoring the surface areas associated with the Wells in accordance and compliance with the rules and regulations of Governmental Authorities having jurisdiction and the terms of the Leases; (i)any liability or obligation relating to the accrued suspense funds as of the Closing Date, but only to the extent such suspended funds have been transferred to Buyer; (j)any liability or losses attributable to a Title Defect for which the Purchase Price is decreased pursuant to Section 2.3(b)(iv); and (k)except for any right to a Purchase Price adjustment or as it may constitute a breach of the representation set forth in Section 3.10, any matter relating to the environmental condition of the Properties. “Books and Records” means, in whatever form or media expressed, all books, records, files or copies thereof, in Seller’s possession relating directly to the Assets, including geological, plats, surveys, maps, cross-sections, production records, electric logs, cuttings, cores, core data, pressure data, decline and production curves, well files and all related matters, division of interest records, division orders, lease files, title opinions, abstracts, lease operating statements and all other accounting information, marketing reports, statements, gas balancing information and all other marketing information, all geophysical and seismic records except to the extent that the transfer of such geophysical or seismic records would violate existing licensing or other contractual restrictions on such transfer, but excluding all Tax Returns. “Business Day” means any day other than (a) Saturday or Sunday; or (b) a day on which commercial banks in Houston, Texas are closed. “Buyer” has the meaning given in the opening paragraph. “Closing” means the purchase and sale of the Assets and the assignment and assumption of the Assumed Liabilities as contemplated this Agreement and the documents related hereto. “Closing Date” means May 1, 2010 or such other date as the parties may mutually agree in writing. 2 “Closing Purchase Price” has the meaning given in Section 2.2 below. “Code” means the Internal Revenue Code of 1986 and the regulations promulgated thereunder, as amended. “Easements” means all rights of way, easements, surface leases and other rights of surface use held by Seller related to the Assets. “Effective Time” for all purposes of this Agreement shall mean 12:01 a.m. Central Time on January 1, “Environmental Defect” means any condition in, on or under an Asset (including, without limitation, air, land, soil, surface and subsurface strata, surface water and ground water or sediments) that causes an Asset to be in violation of an Environmental Law.It is understood and agreed that matters of an essentially similar nature such as, but not limited to, oil spills, chemical barrels or equipment containing NORM found at a single site shall be deemed a single incident or condition.Each Environmental Defect shall be addressed as a single incident or condition and Environmental Defects will not be aggregated on a per condition basis or otherwise (i.e., chemical barrels found at all of the Well sites shall not be aggregated, but instead, shall be evaluated on a site by site basis).The existence or presence of asbestos or NORM in or with respect to any equipment, tubulars, material, facility or other property which is currently in use and which is not currently required to be remediated under any Environmental Law shall not be considered an Environmental Defect notwithstanding that remediation may be required when such property is taken out of service. “Environmental Defect Notice” means a written notice given by Buyer to Seller alleging an Environmental Defect.To be effective, each Environmental Defect Notice must be in writing, received by Seller on or before the expiration of the Examination Period and satisfy the following conditions precedent: (i)name the affected Asset, (ii)describe the condition that causes the Environmental Defect, (iii)provide reasonable factual substantiation for the Environmental Defect, and (iv) state the Environmental Defect Value.For the purpose of the preceding sentence, “factual substantiation for the Environmental Defect” shall mean reports prepared by, or the basis of tests performed by Buyer or its consultants. “Environmental Defect Value” means the costs to remediate that particular Environmental Defect as substantiated by Buyer or its consultants in writing, which includes the remediation proposed and all assumptions used to calculate such costs. “Environmental Laws” means any and all Laws, relating to public health, or to pollution or protection of the environment (including, without limitation, ambient air, surface water, groundwater, land surface or subsurface strata) including, without limitation, the Clean Air Act, the Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”), the Resource Conservation and Recovery Act of 1976 (“RCRA”), the Toxic Substances Control Act (“TSCA”), the Clean Water Act, the Safe Drinking Water Act, the Hazardous Materials Transportation
